  Case 19-15819           Doc 39      Filed 12/02/19 Entered 12/02/19 15:09:45         Desc Main
                                        Document     Page 1 of 1

                       UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:
                                                         Case No.: 19-15819
         Shawn M Hoffmann
         Mira Hoffmann                                   Chapter: 13

                                             Debtor(s)   Judge A. Benjamin Goldgar



   NOTICE OF WITHDRAWAL OF MOTION FOR RELIEF FROM STAY FILED ON
                    11/21/2019 (DOCKET ENTRY #37)



TO:     Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic
        notice through ECF
        Shawn M Hoffmann, Mira Hoffmann,, Debtor(s), 521 Harrisburg Ct, Lindenhurst, IL60046
        David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090by electronic notice
        through ECF


       Now comes the Movant, CITIZENS BANK NA f/k/a RBS CITIZENS NA, by its
attorneys, Codilis & Associates, P.C., and hereby withdraws its Motion for Relief from the
Automatic Stay or in the alternative to Dismiss the Case filed on 11/21/2019 as Docket Entry
#37.

                                           PROOF OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice of
Withdrawal upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
notice on December 2, 2019and as to the debtor(s) by causing same to be mailed in a properly
addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before
the hour of 5:00 PM on December 2, 2019.

                                                               /s/ Joel P. Fonferko
                                                               Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE 14-19-00578
NOTE: This law firm is a debt collector.
